Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1997, which, inter alia, ruled that claimant was *967ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was ineligible to receive benefits because he was not totally unemployed. After his employment ended under nondisqualifying circumstances, claimant formed a corporation for the purpose of providing third-party check-cashing services. While he was receiving benefits, claimant filed a certificate of incorporation naming himself vice-president and 50% shareholder in the corporation, filed corporate tax returns and solicited loans in an effort to obtain the funds necessary to establish a bank account for business transactions. These activities are sufficient to constitute employment, notwithstanding that they were performed at a time when the corporation was inactive and not profitable (see, Matter of Fitton [Sweeney], 239 AD2d 723; Matter of Khurgin [Sweeney], 232 AD2d 707, lv denied 89 NY2d 815). Furthermore, given claimant’s failure to report these activities to the local unemployment office, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Quarantillo [Sweeney], 226 AD2d 877). We have reviewed claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.